Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/214,140 filed on
December 10, 2018.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claims 1-15 are currently pending.

Allowable Subject Matter
	Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claims 1 and 7. 

“A time-of-flight (TOF) device, comprising:
“an infrared light emitter and an infrared light receiver, the infrared light emitter emits a infrared light along a first direction;
“a right angle prism disposed on a movable base, the infrared light passes through the right angle prism; and
“a first actuator and a second actuator, respectively disposed beside the movable base, wherein by actuating the first actuator, the right angle prism is tilted toward a second direction, and by actuating the second actuator, the right angle prism is tilted toward a third direction, and the second direction and the third direction are both perpendicular to the first direction.”
Claims 2-6 depend, directly or indirectly from claim 1 and are, therefore are allowable over prior art of record.
With respect to claim 7, prior art of record, alone or in combination with one another fail to disclose:
“A method for identifying an image using a time-of-flight (TOF) device, comprising:
“providing a time-of-flight device, the time-of-flight device comprising:
“an infrared light emitter and an infrared light receiver, the infrared light emitter emits an infrared light along a first direction;
“a right angle prism disposed on a movable base, the infrared light passes through the right angle prism; and

“adjusting an angle of the right angle prism by actuating the first actuator and the second actuator, and changing an irradiation angle of the infrared light; and
“after the irradiation angle of the infrared light is changed, the second range of the target object is recognized, and to obtain a second 3D identification result image.”
Claims 17-15 depend, directly or indirectly from claim 1 and are, therefore are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Eromaki, WO 2021/032298 A1, discloses high resolution optical depth sensor.
Barton, WO 2018/194464 A9, discloses system measuring the surface profile of a crop.
Fujita et al., WO 2017/199531 A1, discloses imaging device.
Zapolsky, US 2019/0377358 A1, discloses system for segmentation of a monolithic mesh.
Walls, US 2019/0376797 A1, discloses system and method for localizing a vehicle..

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485